Title: To Benjamin Franklin from Anne-Louise Brillon de Jouy, 16 [June] 1777
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


This letter, which we publish as the first of the many exchanged between Mme. Brillon and Franklin, is the place to discuss the correspondence as a whole. It is important as the record of one of the two deep emotional involvements of Franklin’s old age, and the one that opened contact for him with the artistic world of Paris. It is massive: one hundred and three letters and notes on her side survive, twenty-nine on his. Last but not least, it poses an editorial problem that has no satisfying solution. She created the problem by her indifference to dates: she might provide the hour of the day or the day of the week, but rarely anything more; and all too often Franklin followed suit. Roughly three-quarters of the letters, in consequence, are in a chronological void.
The structure of the edition compels us to impose chronology, unless we were to lump all undated letters together at some arbitrary chosen point. That would be in our opinion dereliction of duty, for after long study of the material we are in the best position to guess at its sequential order; to print it en bloc would leave the reader the impossible task of determining unaided how the relationship developed. It was strictly social in the period of this volume; by late 1777 and through 1778 it grew into an intense flirtation; in 1779, after Madame Brillon discovered her husband’s infidelity, she moved into a deeper and deeper depression that culminated in 1781; thereafter she and Franklin achieved the serenity of old friends.
This outline provides some clue, although a vague one, to where an undated letter belongs. So does her handwriting: when she found out that it was too small for Franklin to read, she tried to make it larger. Such clues in themselves yield nothing precise, but others occasionally do. Sometimes internal evidence in a letter gives the date or at least a plausible guess at it. Sometimes this is true of one in a group of letters that clearly belongs together, correspondence on a single theme, and the one provides an approximate chronology for the others. In routine notes, invitations for example, such leads often fail; we then lump a number together and summarize them without qualm, because they are essentially irrelevant to the relationship. But a residue remains of other letters that are relevant, and that cannot be dated except by hunch. These we are compelled to place chronologically, knowing that our hunch, though based on scrutiny of the entire correspondence, is only a hunch. In such cases we expect the reader to share our skepticism about whether the letter is where it belongs.
 
Ce lundi 16 [June, 1777] a passy
Mde. Brillon fait bien des compliments a monsieur franklin elle lui fait demandér si mardi et jeudi de la semaine prochaine il n’a point d’engagements; et s’il voudroit un des deux jours venir disnér au moulin joli, dans le cas ou monsieur franklin n’auroit rien a faire les deux jours que mde. Brillon propose elle en donneroit le choix a mr. Wattellét; dans le cas ou monsieur franklin seroit engagé un des deux jours, mde. Brillon ne proposeroit a mr. Wattellét que le jour ou mr. franklin seroit libre! parcequ’elle a la plus grande envie de faire cette partie avéc lui!
Mde. Brillon prie mr. franklin de vouloir bien lui faire un mot de réponse.
 
Addressed: A Monsieur Monsieur franklin A Passy
